GAROUTTE, J.
Defendant has been convicted of forgery. The paper forged was a check payable to “John Nelson or bearer,” and signed “John F. Johnson.” It was indorsed upon the back “John Nelson.” The defendant in company with two others presented this check to Mrs. Emma Dorn, the owner of a restaurant and saloon, as the purchase price for a one-half interest therein. John Nelson, one of the three parties, was to be the part owner under the purchase.
There was sufficient evidence introduced at the trial to justify the jury in finding as a fact that this defendant wrote the check. Three men were placed upen the witness stand and testified that their names were John F. Johnson. Two of them testified that they did not know the defendant. The third testified that *310he had known him for several years, and that in the past some-business transactions had taken place between them. He further testified that he never signed the check nor authorized the defendant to sign his name thereto. Hpon the former appeal in this case (People v. Lundin, 117 Cal. 124) it was held that this evidence was sufficient to justify the jury in finding that the name of this last-mentioned John F. Johnson was the name intended to be signed to the check. With such conclusion.we again heartily agree. Taking this conclusion and adding to it the evidence that this John F. Johnson never authorized defendant to sign his name to the check, and the ease is them made out.
Hnder the decisions of this court (People v. Mitchell, 92 Cal. 590, and People v. Whiteman, 114 Cal. 338) in many cases of forgery it has become a most difficult matter to produce sufficient, evidence to justify convictions. This difficulty arises from the fact that the name of the party signed to the note or check is that of some person practically unknown. Hence, the difficulty is immediately presented of proving that the defendant, did not sign the check under authority of this unknown person. When circumstances of this character present themselves, we will not restrict the evidence of the prosecution within close limits, and, in the absence of some showing to the contrary, will not require very much evidence tending to show a failure of authorization to defendant upon the part of the party whose name is signed to the instrument. In this case, two John F. Johnsons were produced at the trial who testified that they did not know the defendant. This evidence, if material, we deem sufficient to justify the jury in finding that such Johnsons, being strangers to defendant, did not authorize him to sign either of their names to the check. But, in view of the further fact, that the real and true John F. Johnson was produced at the trial, in this case, the other John F. Johnsons do not appear to be in any way material to the questions under discussion.
Complaint is made that certain instructions given to the jury by the trial court are erroneous. Upon a careful consideration of them, we are satisfied if there are any legal objections thereto, those objections should not be made by defendant, for the instructions, if erroneous, are too favorable to him.
*311The motion to dismiss the information upon the ground that the defendant had not been brought to trial within sixty days was properly denied. This provision of the statute does not apply to eases where a defendant has appealed to this court and had his case sent back for a second trial. (People v. Giesea, 63 Cal. 345.)
For the foregoing reasons the judgment and orders appealed from are affirmed.
Van Fleet, J., and Harrison, J., concurred.